Citation Nr: 1629544	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served in the Army on active duty from January 1976 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this matter in June 2010, August 2011, and May 2014.

In September 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2016.


FINDINGS OF FACT

1.  A rating decision issued in May 2005 denied the Veteran's request to reopen his claim for service connection for schizophrenia.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in June 2005.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.
 
2.  Evidence added to the record since the final May 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for schizophrenia.

3.  The Veteran's acquired psychiatric disorder, to include schizophrenia, clearly and unmistakably pre-existed service. 

4.  The Veteran's acquired psychiatric disorder, to include schizophrenia, clearly and unmistakably was not aggravated during service.

CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied the Veteran's request to reopen his claim of service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim for service connection for schizophrenia.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

3.  An acquired psychiatric disorder, to include schizophrenia, was not incurred or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for schizophrenia was denied in a May 2005 rating decision.  The May 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Veteran was initially denied service connection for schizophrenia in a July 1986 rating decision.  At that time, the RO found there was no diagnosis of schizophrenia during the Veteran's service.

The Veteran's current claim was received in August 2007.  Prior to the current claim, the Veteran's claim for schizophrenia was most recently denied in a May 2005 rating decision where the RO found that the Veteran did not submit new and material evidence sufficient to reopen his claim.  The May 2005 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2012); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Since the May 2005 rating decision, new evidence has been added to the claims file which is material to the Veteran's claim.  Specifically, the new evidence includes a VHA opinion from a board certified psychiatrist in which the psychiatrist determined the Veteran clearly had schizophrenia prior to his military service.  The psychiatrist also opined that the Veteran's inability to adapt socially and emotionally to military service and intellectual deficiency was consistent with his diagnosis of schizophrenia.

As the initial July 1986 denial was based upon no diagnosis of schizophrenia during the Veteran's active duty, he VHA opinion noting that the Veteran had schizophrenia prior to and during service relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection Claim

The Veteran contends that he was on medication for a mental health condition prior to service.  He also contends that he has had schizophrenia since service and that his condition worsened during service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In a December 2010 statement, the Veteran referred to social security records that showed he had been receiving benefits from 1973 to the present.  Some Social Security records are contained in the claims file.  Additional social security records were requested; however, a November 2011 formal finding of unavailability noted social security records are unavailable for review.  

Before proceeding to the merits of the case, the Board observes that the RO "de facto reopened the claim", see December 2014 Supplemental Statement of the Case, and considered the merits of the appeal.  See Hickson v. Shinseki, 23 Vet. App. 394, 404 (2010); see also 38 C.F.R. § 19.9(d)(2) (2015).  As such, the Veteran is not prejudiced by the Board considering the merits of his claim.  Moreover, although the RO has not had reviewed the opinion offered by the VHA specialist, regulations provide that no initial agency of original jurisdiction review is necessary.  See 38 C.F.R. § 19.9(d)(4) (2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran has a current diagnosis of an acquired psychiatric condition.  Post-service private treatment records showed a diagnosis of schizophrenia in 1986. Treatment records from 1993 to 2002 continued to show a diagnosis of schizophrenia.  VA treatment records showed diagnoses of schizophrenia and psychosis in August 2006 and psychosis in October 2014.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran did not serve for at least 90 days and there is no evidence of psychosis to a degree of 10 percent within one year from the date of termination of such service.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's December 1975 enlistment examination did not note a psychiatric condition.  However, the record contains clear and unmistakable evidence demonstrating that the acquired psychiatric disorder, to include schizophrenia, existed prior to service.  Private treatment records show the Veteran received mental health treatment in 1974 and 1975 prior to service.  A March 1986 statement by the Veteran's private treating physician, Dr. Rosenbaum, noted that the Veteran had been treated for a psychiatric condition since 1976.  A December 1986 statement by the Veteran's private treating physician, Dr. Hicks, also noted that the Veteran had received psychiatric treatment since 1976.  Dr. Hicks noted that the Veteran's first Stanford University hospitalization was in December 1974; however he was treated by Dr. Alan Brauer from April 1974 to March 1975 in the Stanford-NOB Day Care Program.  Dr. Hicks noted records from that time described his mental status as exhibiting blunted affect, withdrawn, with inappropriate smiling and speech, and he reported hearing voices of girls talking to him and he demonstrated thought blocking, which are consistent with his diagnosis.  VA treatment records from July 1992 show the Veteran reported that, since the early 1970s, he had intermittent problems where he couldn't remember what day it was, what his usual schedule was, and his usual activities such as brushing his teeth, eating lunch, and wearing his shirt correctly.  These treatment records show the Veteran's mother, sister, and brother agreed that the Veteran became ill in high school around age 16.  

January 1976 service treatment records noted speech and thought process were dissociative at times.  The Veteran was discharged from service in February 1976.  Service treatment records contain a January 1976 disposition form which noted that action was initiated to discharge the Veteran from service.  The disposition form stated:

The specific reasons for my proposed action are APTITUDE & SELF DISCIPLINE: Since your arrival at Ft Ord and assignment to my unit you have failed to exhibit the essential traits of self-discipline and have failed to display the aptitude to adapt socially and emotionally to military life.  You have spent 1 1/2 days at Mental hygiene being examined by 5 different doctors.  CPT Klugman (DR) specifically stated a firm opinion that you are intellectually deficient and that this is supported by your low scores on the Armed Forces Qualification Battery Tests.  Having been counselled by 1SG Hewitt and 2LT Stevenson over a period of several days, it is my strong opinion that your strange characteristics and behavior render you as not compatible for satisfactory continuous service in the Regular Army.

In order to rebut the presumption of soundness, it is not sufficient to find that clear and unmistakable evidence demonstrates that the condition pre-existed service.  VA must also find clear and unmistakable evidence that the condition was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds there is clear and unmistakable evidence that the condition was not aggravated by service.   Thus, the presumption of soundness does not apply.

The Board requested the opinion of a psychiatrist from the VHA in September 2015.  The VHA opinion, which was received in February 2016, found clearly the Veteran had severe schizophrenia prior to his military service.  The opinion noted that the Veteran's symptoms in service were consistent with his underlying diagnosis of schizophrenia and not an indication of an exacerbation of his illness.  The opinion further noted it would be extremely unlikely that the Veteran's 22 days in the military somehow altered the projection of his life and illness either positively or negatively and it was his opinion that the condition did not worsen during military service.  He also determined that, other than cocaine use and cannabis disorder which started prior to the military service, there were no other psychiatric disorders present.

There is no contrary medical opinion of record.  The only evidence that the Veteran's psychiatric conditions began or worsened during his military service is the Veteran's own contentions.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the question regarding the potential relationship between the Veteran's psychiatric conditions and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute his acquired psychiatric condition, to include schizophrenia, or the worsening of his condition, to military service.  Therefore, while the Veteran is competent to describe his psychiatric symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology. 

The Board finds the April 2016 VHA opinion to be the most probative evidence of record as it was based on a review of the Veteran's medical records and contains clear conclusions supported by a rationale.  Accordingly, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include schizophrenia.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened, and, to this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


